 



Exhibit 10.3

 

TERMINATION AGREEMENT

 

This Termination Agreement (this “Agreement”), is made and entered into on July
9, 2020, by and between Ampersand 2018 Limited Partnership, a Delaware limited
partnership (“Ampersand”), and Interpace Biosciences, Inc., a Delaware
corporation (the “Company”). Ampersand and the Company are sometimes referred to
individually as a “Party” and collectively as the “Parties”.

 

RECITALS:

 

WHEREAS, the Parties entered into that certain Support Agreement dated April 7,
2020 (the “Support Agreement”), pursuant to which Ampersand agreed to vote any
shares of the Company owned by it in favor of certain fundamental actions
desired to be taken by the Company as determined by the Company’s Board of
Directors;

 

WHEREAS, the Company is considering applying for a loan pursuant to the Paycheck
Protection Program of 2020 administrated by the US Small Business Administration
(the “PPP Loan”); and

 

WHEREAS, the Parties hereby wish to terminate the Support Agreement if (i) the
PPP Loan is not applied for by the Company by June 30, 2020, (ii) the Company’s
application for the PPP Loan is not approved by a participating bank and/or the
US Small Business Administration, as applicable, by September 30, 2020 or (iii)
the PPP Loan to the Company is not funded by September 30, 2020 (the occurrence
of any of (i), (ii) or (iii), the “Termination Event”).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the receipt and sufficiency of which is hereby acknowledged, the Parties
do hereby agree as follows:

 

1.Termination. Upon the occurrence of a Termination Event, the Support Agreement
shall automatically be terminated and of no further force and effect, and
neither Ampersand nor the Company shall have any further rights or obligations
under the Support Agreement from and after the date of such Termination Event.

 

2. General.

 

a. Each of the Parties represents to the other that the execution, delivery and
performance of this Agreement has been authorized by all requisite corporate
action of such Party and that the persons signing this Agreement on behalf of
such Party are duly authorized to do so.

 

b. This Agreement contains the entire understanding between the Parties hereto
with respect to the termination of the Support Agreement and there are no oral
understandings or other agreements between the Parties with respect to the
termination of the Support Agreement that have not been incorporated herein.

 

c. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without regard to conflicts of laws
principles thereof or any other jurisdiction.

 

d. This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which taken together shall constitute one and the same
agreement. Signatures via facsimile or email shall be treated as original
signatures in all respects.

 

e. This Agreement is intended to be binding upon and inure to the benefit of
each of the Parties and their respective employees, officers, directors,
members, shareholders, agents, representatives, successors and assigns.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Termination Agreement
on the date and year first indicated above.

 

  Ampersand 2018 Limited Partnership         By: AMP-18 Management Company
Limited Partnership, its General Partner         By: AMP-18 MC LLC, its General
Partner         Signature: /s/ Herbert H. Hooper   Name: Herbert H. Hooper  
Title: Managing Member         Interpace Biosciences, Inc.         Signature:
/s/ Jack E. Stover   Name: Jack E. Stover   Title: President & CEO

 

Signature Page to Termination Agreement

 

 

 